DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. The Song reference still applies although the Yu reference has been replaced with the Mohanram reference as shown below. Mohanram was cited previously and in the Applicant-submitted search report provided with the amendment. Mohanram is considered more applicable in the context of the amendment to the claims.
Applicant has amended the title to be broader and less descriptive. The objection remains. A suggestion for title has been provided below.
Applicant asserts on page 6 of the Remarks that pore depth is not and does not suggest median surface diffusion length and provides a figure that depicts the distinction. The Applicant is incorrect to state that pore depth and median surface diffusion length are unrelated. The pore depth is directly related to median surface diffusion length since the greater the pore depth, the greater the median surface diffusion length; although, as shown in Applicant’s figure, additional factors are present when determining diffusion length. It is the Office’s position that since claim 1 recites a median surface diffusion length of greater than .33 microns (without upper limit), pore depth of significantly greater than 0.33 (at least two or three times this value) would by 
Arguments directed to Yu are moot since Yu is no longer used in the rejection. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CATHODE LAYER WITH DEFINED MEDIAN SURFACE DIFFUSION LENGTH.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0010843 A1) in view of Mohanram (US 2014/0170531 A1).
Regarding claims 1 and 3, Song discloses a fuel cell apparatus with a cathode layer comprising: an ionic conductor material (electrolyte) and an electronic conductor (active) material (paragraph 32); and a median surface diffusion length (pore depth) greater than 0.33 microns (paragraph 39). Song does not disclose the volume ratio of electrolyte to active material. Mohanram—in an invention for cathode layers of fuel cells assigned to the Applicant—discloses a mixture with a volume ratio of ionic conductor powder material to electronic conductor powder material from 1:1 to 2.5:1 (paragraph 
Regarding claims 4-8, Mohanram discloses that the ionic conductor is a scandia-stabilized zirconia and/or samaria doped-ceria (paragraph 54).
Regarding claims 9 and 10, Mohanram discloses that the electronic conductor is a perovskite including lanthanum strontium manganite (paragraph 35).
Regarding claim 11, Mohanram discloses a porosity of 0 to greater than 25% (paragraph 52). 
Regarding claims 12 and 13, Mohanram discloses that volume ratios that encompass the claimed ranges (paragraph 46).
Regarding claims 14, 15, and 17, Song discloses a fuel cell apparatus with a cathode layer comprising: an ionic conductor material (electrolyte) and an electronic conductor (active) material (paragraph 32); and a median surface diffusion length (pore depth) greater than 0.33 microns (paragraph 39). Song does not disclose the volume ratio of electrolyte to active material. Mohanram—in an invention for cathode layers of fuel cells assigned to the Applicant—discloses a mixture with a volume ratio of ionic conductor powder material to electronic conductor powder material from 1:1 to 2.5:1 (paragraph 46) to effect increased porosity, increased triple point boundary (TPB) sites, and increased power density (paragraph 17). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the volume ratio disclosed in 
Mohanram discloses that the ionic conductor is a scandia-stabilized zirconia and/or samaria doped-ceria (paragraph 54) and that the electronic conductor is a perovskite including lanthanum strontium manganite (paragraph 35), which are the same materials as disclosed in the instant specification. The mean boundary layer length as defined in the instant specification would be the same in Mohanram since the materials are the same as claimed. Consequently a ratio of pore depth to mean boundary layer length would be the same as claimed.
Regarding claim 16, Mohanram discloses a similar size ratio between particles of the ionic and electronic conductors (paragraph 46).
Regarding claims 18-20, Song discloses that the cathode is layered with an electrolyte and active area and part of a fuel cell (paragraph 32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song and Mohanram as applied to claim 1 above, and further in view of Cheng (US 2018/0083281 A1).
Song discloses that the pore depth directly affects water passage and fuel supply (paragraph 39) but not pore depths of less than 1 micron. Cheng—in an invention directed to electrodes for batteries—discloses pore depths of 100 nm to 1 micron to control the median surface diffusion length to provide a fast charging-discharging property (paragraph 19). It would have been obvious to one having ordinary skill in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725